Judge LEWIS
dissenting.
I respectfully dissent.
The Nationwide policy under which Michael Blackmon was insured contained the following exclusion: “We do not provide liability coverage for any person . . . using a vehicle without a reasonable belief that that person is entitled to do so.” Nationwide’s policy included another term indicating coverage for any family member who is “a person related to you by blood, marriage or adoption who is a resident of your household. This includes a ward or foster child.” I believe a genuine issue of material fact exists as to whether Robert Lee Blackmon was a resident of Michael Blackmon’s household at that time.
All of the uncontradicted evidence tends to show that the owner of the vehicle both knew Mr. Blackmon had no license and expressly denied Mr. Blackmon the right to operate any of his vehicles. I do not believe that even if Robert Lee Blackmon were found to be a resident that he would thereby automatically always have consent, express or implied, of the owner, his father, to operate a vehicle. This would indeed be an extremely dangerous precedent to set. For these reasons, I respectfully dissent.